DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 08/15/2019, claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/541,446.
Claim Objections
Claims 8-14 are objected to because of the following informalities: We give the claim its broadest reasonable interpretation consistent with the Specification. See In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997). We note that claims 8-14 merely requires a smart contract repository operable to ; the electronic signature component is operable to; the electronic signature component is further operable to .We find such "operable to" language to merely represent a statement of intended uses which do not limit the claim. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Examiner suggest the word “operable to” to be replaced with “operates”.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2019/0386833( corresponding to provisional application .No 62/687,160) issued to Alger et al (“Alger”) and  in view of US Patent No. 2019/0034402 issued to Anderson et al (“Anderson”).Examiner mapped from 62/687,160 corresponding to US2019/0386833 application.
Regarding claim 1, Alger discloses receiving, from an instance of an electronic signature computer application [¶ (17), the client device 110 includes one or more of the upload documents for signing, sign uploaded documents, or request validation of documents via a blockchain]; and 
 wherein the selected smart contract includes a set of contract attributes and settings [¶ (32),   in some example embodiments, the search is performed only within the payload data of the "to" or destination address of the smart contract.  In some example embodiments, the database 126 stores a table of the destination addresses to which requests were previously sent, which can then be used to limit the search of the blockchain to only those smart contract addresses in the table], and [¶(26)…For example, the summary document can include each of the filenames of documents in the envelope (e.g., document_A, and document_B), the signing users, timestamps indicating when each of the signing users signed, and so on.], and [¶29)]; and
 in response to receiving the selection of the smart contract, delivering the selected smart contract to a smart contract address associated with the selected smart contract in a blockchain[ see FIG. 3, and corresponding text, ¶(24), see FIG. 2, As illustrated in the public blockchain user interface 225, the transaction has a transaction identifier ("txn"), a "to" or destination address which is the address of a smart contract on the blockchain, and a "from" address which is the public key of the blockchain client key pair]; and
 generating a document based on attributes and settings of the selected smart contract [¶(26)…For example, the summary document can include each of the filenames of documents in the envelope (e.g., document_A, and document_B), the signing users, timestamps indicating when each of the signing users signed, and so on.]; and
and storing a document hash value of the generated document as a transaction in the blockchain, wherein the document hash values authenticates that the generated document was generated based on a smart contract selected by a verified first user associated with a first user's computing device[¶(24), To find the transaction, the transaction field can be input into the public blockchain user interface, which can return the data illustrated in FIG. 2, and the hash 215 generated from the signed document 205 can be compared to the hash stored in the transaction retrieved from the blockchain.  If the hashes do not match, then the document used to generate that hash has been manipulated or doctored and is not the original document used in the signing process.  On the other hand, if the hashes match then the user can be assured that the signed document 205 has not been modified, since such a modification would generate a different hash and not match what is stored in the public blockchain].
Alger does not explicitly disclose, however, Anderson discloses a selection of a smart contract from a smart contract repository [¶17, Database 118 stores a plurality of smart contract templates for transactions that may occur within blockchain ledger system 114.  Database 118 may also store additional smart contract templates that are not associated with blockchain ledger system 114.  Database 118 may also store modified templates for further use in a subsequent transaction], and [¶¶19-20].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alger, with the teaching Anderson in order to determine one or more smart contract templates associated with the request based, at least in part, on the extracted one or more features [Anderson, Abstract]
Regarding claim 2, Alger discloses receiving the generated document further modified according to attributes and settings of the selected smart contract; receiving a document hash value of the modified document; and storing the document hash value of the modified document as a transaction in the blockchain, wherein the document hash value uthenticates that the modified document was modified based on the selected smart contract and by a verified first user associated with a first user's computing device[ ¶31, see FIG. 4,  ¶(29), …  Thus, this approach allows the user seeking to validate the envelope documents to not only confirm which documents were in the envelope, but the fact that they were signed together, and further the signing process was conducted according to the summary document (this is because any change to the summary document would again cause a cascade of different hashes, which will yield in a different envelope hash, and likewise for changes/modifications to document_A and document_B)].
Regarding claim 3, Alger discloses,  receiving a generated document modified according to attributes and settings of the selected smart contract; identifying a final version of the modified document for electronic execution by the first user and a second user; generating a hash value of the identified final version of the modified document; maintaining the hash value of the identified final version of the modified document in the blockchain associated with the smart contract address; and forwarding the smart contract with the identified final version of the modified document to a computing device associated with the second user for electronic signature[ ¶31, see FIG. 4,  ¶(29), …To validate the envelope, a collection of documents can be assembled, a hash generated for each of the documents, and sorted via the pre-set sort order, and then concatenated to generate the concatenated hash.  If any of the documents are not sorted correctly, the concatenated hash will be different, thus causing a different hash to be generated by 425.  Thus, this approach allows the user seeking to validate the envelope documents to not only confirm which documents were in the envelope, but the fact that they were signed together, and further the signing process was conducted according to the summary document (this is because any change to the summary 
Regarding claim 4, Alger discloses, sending in a transaction associated with a blockchain address of the verified first user to the blockchain, a first user copy of the hash value of the identified final version of the modified document; and sending in a transaction to a blockchain address associated with the second user, a second user copy of the hash value of the identified final version of the modified document [¶(24), Once the hash is confirmed by peer nodes of the blockchain (e.g., miners in a bitcoin blockchain), the transaction information will be viewable to any user via the blockchain, for example through a public blockchain user interface 225.  As illustrated in the public blockchain user interface 225, the transaction has a transaction identifier ("txn"), a "to" or destination address which is the address of a smart contract on the blockchain, and a "from" address which is the public key of the blockchain client key pair.  Further, the topic field includes the hash 215.
Regarding claim 6, Alger discloses, further comprising: in response to a request from the electronic signature computer application code executing on the first user's computing device, opening the smart contract; and forwarding one or more indications of required signatures, signatures not yet received, a required review and review substantiation, an order of signatures, or an order of required signatures dictated by settings in the smart contract to the first user's computing device for use by the electronic signature computer application code operating on the first user's computing device[¶(29),…To validate the envelope, a collection of documents can be assembled, a hash generated for each of the documents, and sorted via the pre-set sort order, and then concatenated to generate the concatenated hash.  If any of the documents are not sorted correctly, the concatenated hash will but the fact that they were signed together, and further the signing process was conducted according to the summary document], and [¶(33), …summary document that describes the signing process…validation system 150 sorts the generated hashes… At operation 720, the validation system 150 concatenates the sorted addresses in the sorted order (e.g., ascending, descending)…].
Regarding claim 7, Alger discloses receiving confirmation from the smart contract that the smart contract is completed; and presenting the confirmation on a display of a computing device associated with the first user[¶(29), this approach allows the user seeking to validate the envelope documents to not only confirm which documents were in the envelope, but the fact that they were signed together, and further the signing process was conducted according to the summary document], and [¶(30), At operation 520, the validation system 150 transmits one or more notifications can be displayed on the client device.  For example, the validation system 150 can display a user interface such as blockchain user interface 225 (FIG. 2)], and [¶(31)… if the two hashes exactly match, then the validation system 150 stores the match result is positive at operation 635.  At operation 640, the validation system 150 displays the result data as authentication data on the display device of the client device].
Regarding claim 8, the subject matter of independent claim 8 contains the corresponding features as the method of claim 1 expressed respectively in analogous terms and additionally the features disclosed in 8: Alger discloses  an electronic signature component coupled to the smart contract repository and the memory and to an external data network via a connection to an enterprise network, wherein the electronic signature component is operable to [see FIG. 1 and corresponding text, Blockchain(130), client device(110), networked system(102)] and  see Anderson [FIG.1 and corresponding text].
Regarding claim 10, this claim is interpreted and rejected for the same rational set forth in claim 3.
Regarding claim 12, this claim is interpreted and rejected for the same rational set forth in claim 4.
Regarding claim 13, this claim is interpreted and rejected for the same rational set forth in claim 6.
Regarding claim 14 , this claim is interpreted and rejected for the same rational set forth in claim 7.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2019/0386833( corresponding to provisional application .No 62/687,160) issued to Alger et al (“Alger”) and in view of US Patent No. 2019/0034402 issued to Anderson et al (“Anderson”). further in view of US Patent No. 2019/0220831 issued to Rangarajan et al (“Rangarajan”)( filed in IDS 04/27/2020) further in view of US Patent No. 10,637,665 issued to Sundaresan et al (“Sundaresan”).Examiner mapped from 62/687,160 corresponding to US2019/0386833 application.
Regarding claims 5 and 9, Alger and Anderson do not explicitly disclose, however, Rangarajan discloses  further comprising: receiving a verification request for verification of ownership of a digital credential from the first user's computing device, the verification request including an identifier of the first user and a digital address associated with the first user(claim 5,¶8, generate the digital wallet blockchain address of the first supporting entity customer identification number associated with the first supporting entity;  generating a unique individual private key for the first supporting entity by combining the private master seed key with the customer identification number associated with the first supporting entity;  and generating the digital wallet blockchain address of the first supporting entity by combining the public address generation information with the customer identification number associated with the first supporting entity]; and
 obtaining a hash value associated with the digital address associated with the first user from the blockchain via a connection to an external data network [¶30, Once the supporting entities have been identified, the system transmits a conditional contract to each supporting entity… A fingerprint or hash of each conditional contract can be generated and stored to a blockchain network for non-repudiation purposes.  The supporting entities can agree to the conditional contract by providing a digital signature that can be confirmed by an automated process of the system], and [¶54]; and 
 45Attorney Docket No.: 1988.0081C use the obtained hash value and the identifier of the first user, verifying an identity of the first user associated with the digital address as authentic; in response to the verification of the identity of the first user as authentic [¶95,  Once a digital contract has been generated, the system can undertake a non-repudiation process to allow any entity to confirm that the version of the contract that it holds was in fact issued by the lead entity and is he most up-to-date version of the contract. For example, with the conditional contract that was sent to the first entity, the system may generate a digital fingerprint or hash of the conditional contract that was transmitted to the first supporting entity. The system can then publish the digital fingerprint or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alger, and Anderson with the teaching Rangarajan in order to provide a system for executing, securing, and non-repudiation of pooled conditional smart contracts over a distributed blockchain network [Rangarajan, Abstract].
generating an ownership endorsement token linked with the digital address associated to the first user; and forwarding the ownership endorsement token for storage in the digital address associated with the first user.  
 Alger and Anderson don not explicitly disclose and even though Rangarajan discloses this limitation as [¶46, the master key engine 112 may be an engine owned or controlled by the 
lead entity of the lead entity system 200 and/or a third party that specializes in generating and maintaining private keys and public blockchain addresses for a large number of distinct entities.  In general, the master key engine 112 is configured to communicate information or instructions with the lead entity system 200, the distributed blockchain network system 400, the beneficiary entity system 102, and/or with the supporting entities 114, across the network 
150.  For example, the master key engine 112 may receive instructions from the lead entity system 200 to generate a new unique private blockchain key and public blockchain address 
However Sundaresan discloses this limitation as:  [Col. 7 lines 18-31; the user with the verified Identity Tokens embeds those tokens into document and then cryptographically signs the document with the Private Key of their Credentials.  A receiver of the signed document verifies the identity of the signatory by extracting the Identity Tokens from the document and checking that the Public Key referenced in the Identity Tokens corresponds to the Private Key used to sign the document.  This system can be used to help establish that it was indeed the intended user who signed the document--just having a link to the document that needs signing is no longer be enough to (strongly) sign the document as only the intended signatory has the Identity Tokens and corresponding Private Key to be able to sign the document]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alger, Anderson and Rangarajan with the teaching Sundaresan in order to provides a method, software, and system for a digital identity management system by providing a unique and inventive solution of public/private key cryptography. With the DIM system of associating a verified identity to a Public-Private key-pair based Credentials, we can then utilize this to strongly sign documents.  In such a scheme, the user with the verified Identity Tokens embeds those tokens into document and then .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2019/0386833( corresponding to provisional application .No 62/687,160) issued to Alger et al (“Alger”) and  in view of US Patent No. 2019/0034402 issued to Anderson et al (“Anderson”) and further in view of US Patent No. 2018/0218456 issued to Kolb et al (“Kolb”). Examiner mapped from 62/687,160 corresponding to US2019/0386833 application.
Regarding claim 11, Anderson does not explicitly disclose, however Kolb discloses  wherein the electronic signature component is further operable to: forward the identified final version of the document, select a contract attribute for application to the smart contract from a menu of contract attributes  [¶142, The system may also provide an underwriting service.  Here, an underwriting model may determine terms and conditions for a smart contract through a menu of available risk bundles, triggers, coverage terms, deductibles, limits, layers, proportions, covered perils, excluded perils, contract basis and smart contract code]; and 
 wherein the menu of contract attribute includes: an order of signatures in the smart contract, a signing period date by which the smart contract must be ratified by all parties to the smart contract, a number of required signatures, a list entities or persons required 48Attorney Docket No.: 1988.0081C to execute the smart contract, a contract expiration date, or a delivery verification [¶142, The system may also provide an underwriting service.  Here, an underwriting model may determine terms and conditions for a smart contract through a menu of available risk bundles, triggers, coverage terms, deductibles, limits, layers, proportions, covered perils, excluded perils, contract basis and smart contract code].
the signing users, timestamps indicating when each of the signing users signed, and so on], and [see FIG. 4 and corresponding text, sorting hashes], and [¶29, To validate the envelope, a collection of documents can be assembled, a hash generated for each of the documents, and sorted via the pre-set sort order, and then concatenated to generate the concatenated hash… this approach allows the user seeking to validate the envelope documents to not only confirm which documents were in the envelope, but the fact that they were signed together, and further the signing process was conducted according to the summary document].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alger, Anderson  with the teaching Kolb in order to  implement an automated system in insurance-related  assets  by creating multiple smart policies such as an underwriting model may determine terms and conditions for a smart contract through a menu[¶¶142, 167, abstract].
Claims 1-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2019/0386833( corresponding to provisional application .No 62/687,160) issued to Alger et al (“Alger”) and  in view of US Patent No. 2018/0218456 issued to Kolb et al (“Kolb”). Examiner mapped from 62/687,160 corresponding to US2019/0386833 application.
Regarding claim 15, Alger discloses generate a document within the selected smart contract; and store a document hash value of the generated document in the blockchain as a transaction associated with the smart contract address [¶(24), To find the transaction, the transaction field can be input into the public blockchain user interface, which can return the data hash 215 generated from the signed document 205 can be compared to the hash stored in the transaction retrieved from the blockchain.  If the hashes do not match, then the document used to generate that hash has been manipulated or doctored and is not the original document used in the signing process.  On the other hand, if the hashes match then the user can be assured that the signed document 205 has not been modified, since such a modification would generate a different hash and not match what is stored in the public blockchain].
Alger does not explicitly disclose, however, Kolb discloses  present a menu of smart contracts available from a smart contract repository, wherein each smart contract in the menu includes smart contract programming code  [¶142, The system may also provide an underwriting service.  Here, an underwriting model may determine terms and conditions for a smart contract through a menu of available risk bundles, triggers, coverage terms, deductibles, limits, layers, proportions, covered perils, excluded perils, contract basis and smart contract code]; and
 in response to a selection of a smart contract from the menu of smart contracts by a first user, request the selected smart contract from the smart contract repository  [¶133, When a transaction has been agreed to by both parties, the system may allow the buyer and seller to sign the transaction using their private keys and publish the resulting smart contract to a public or private blockchain and provide each party with a reference to the contract.  Here, an insurance policy is primarily a smart contract, although it may include references to standard and published documents hosted outside of the smart contract, including assets and units of risks documented on other blockchains or in other data stores.  Thus, by publishing these contracts and their linked 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alger with the teaching Kolb in order to implement an automated system in insurance-related  assets  by creating multiple smart policies such as an underwriting model may determine terms and conditions for a smart contract through a menu[¶¶142, 167, abstract].
Regarding claim 16, Alger discloses  forward the generated document to a second user for review of the generated document; receive a document signed using a signature associated with an identity of the first user; generate an execution hash value associated with the first user based on the document signed by the first user; store the document hash value and the execution hash value in a transaction at the address in the blockchain associated with the smart contract address; receive, from the second user, a second user's execution hash value indicating that the document was signed by the second user; store the second user's execution hash in a transaction associated with the smart contract address of the selected smart contract in the blockchain; mark the smart contract as complete in the blockchain based on a contract complete value received from the smart contract; and store the contract complete value in another transaction associated with the smart contract address of the selected smart contract in the blockchain. [ see .FIGS 2-4 and corresponding text for more detail, ¶¶23-32,  multiple signed documents, hash engine , block chain].
Regarding claim 17, wherein the execution of the computer-readable program code causes the processor to: upon receipt of a signed document hash value from the second user, verify the document is unaltered by confirming the signed document hash value is unchanged; retrieve a record of transactions including a document hash value associated with the smart contract address of the selected smart contract in the blockchain; apply a hash function to the document; compare a resulting hash value to the signed document hash value in the blockchain; based on a result of the comparison, confirm verification of the document as being unaltered; and in response to the confirmation, mark the smart contract as complete[ see .FIGS 2-4 and corresponding text for more detail, ¶¶23-32,  multiple signed documents, hash engine , block chain].
Regarding claim 18, wherein the execution of the computer-readable program code causes the processor to: prior to storing the selected smart contract and the smart contract programming code in a memory, select a contract attribute for application to the smart contract from a menu of contract attributes included with the presented menu of smart contracts, wherein the menu of contract attributes includes: an order of signatures in the smart contract, a signing period date by which the smart contract must be ratified by all parties to the smart contract, a number of required signatures, a list entities or persons required to execute the smart contract, a contract expiration date or a delivery verification
 The combination of Alger and Kolb dis closes this limitation as: 
Alger discloses [¶26,…For example, the summary document can include each of the filenames of documents in the envelope (e.g., document_A, and document_B), the `FIG. 4 and corresponding text, sorting hashes], and  [ ¶31, see FIG. 4,  ¶(29), …To validate the envelope, a collection of documents can be assembled, a hash generated for each of the documents, and sorted via the pre-set sort order, and then concatenated to generate the concatenated hash.  If any of the documents are not sorted correctly, the concatenated hash will be different, thus causing a  signed together, and further the signing process was conducted according to the summary document (this is because any change to the summary document would again cause a cascade of different hashes, which will yield in a different envelope hash, and likewise for changes/modifications to document_A and document_B)].
 And Kolb discloses [ [¶142, The system may also provide an underwriting service.  Here, an underwriting model may determine terms and conditions for a smart contract through a menu of available risk bundles, triggers, coverage terms, deductibles, limits, layers, proportions, covered perils, excluded perils, contract basis and smart contract code].
Regarding claim 20, Alger discloses receive  confirmation from the smart contract that the smart contract is completed; and present the confirmation on a display of a computing device associated with the first user[¶(29), this approach allows the user seeking to validate the envelope documents to not only confirm which documents were in the envelope, but the fact that they were signed together, and further the signing process was conducted according to the summary document], and [¶(30), At operation 520, the validation system 150 transmits one or more notifications can be displayed on the client device.  For example, the validation system 150 can display a user interface such as blockchain user interface 225 (FIG. 2)], and [¶(31)… if the two hashes exactly match, then the validation system 150 stores the match result is positive at operation 635.  At operation 640, the validation system 150 displays the result data as authentication data on the display device of the client device].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2019/0386833( corresponding to provisional application .No 62/687,160) issued to Alger et al (“Alger”) and  in view of US Patent No. 2018/0218456 issued to Kolb et al (“Kolb”) and further in view of US Patent No. 2019/0220831 issued to Rangarajan et al (“Rangarajan”)( filed in IDS 04/27/2020) further in view of US Patent No. 10,637,665 issued to Sundaresan et al (“Sundaresan”). Examiner mapped from 62/687,160 corresponding to US2019/0386833 application.
Regarding claim 19,  Alger discloses wherein the execution of the computer-readable program code causes the processor to:  51Attorney Docket No.: 1988.0081C receive information uniquely identifying the first user, wherein the uniquely identifying information enables verification of the first user as executing the generated document; generate a first user digital address associated with the first user, wherein the first user digital address is unique to the first user; send, to a trusted independent system, a request to verify an identity of the first user, the request including the information uniquely identifying the first user and the address of the smart contract
[¶26, As illustrated in the public blockchain user interface 225, the transaction has a transaction identifier ("txn"), a "to" or destination address which is the address of a smart contract on the blockchain, and a "from" address which is the public key of the blockchain client key pair].
 and receive a confirmation that an endorsement token from the trusted independent system was received by the smart contract, wherein the received confirmation includes an indication that the endorsement token was stored in the blockchain associated with the smart contract
Alger and Kolb don not explicitly disclose and even though Rangarajan discloses this limitation as[¶46,  The master key engine 112 may be an engine owned or controlled by the 

`It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alger, and Kolb with the teaching Rangarajan in order to  provide a system for executing, securing, and non-repudiation of pooled conditional smart contracts over a distributed blockchain network[Rangarajan, Abstract].
However Sundaresan discloses this limitation as:  [Col. 7 lines 18-31, the user with the verified Identity Tokens embeds those tokens into document and then cryptographically signs the document with the Private Key of their Credentials.  A receiver of the signed document verifies the identity of the signatory by extracting the Identity Tokens from the document and checking that the Public Key referenced in the Identity Tokens corresponds to the Private Key used to sign the document.  This system can be used to help establish that it was indeed the intended user who  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alger,  Kolb, Rangarajan with the teaching Sundaresan in order to provides a method, software, and system for a digital identity management system by providing a unique and inventive solution of public/private key cryptography. With the DIM system of associating a verified identity to a Public-Private key-pair based Credentials, we can then utilize this to strongly sign documents.  In such a scheme, the user with the verified Identity Tokens embeds those tokens into document and then cryptographically signs the document with the Private Key of their Credentials with cryptography-based Blockchains.[Sundaresan, Abstract, [Col. 7 lines 18-31]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran(US20180117446)[ ¶151, smart contract templates, attributes of the contract].
Revankar (US2020/0119905) [¶1, Adobe sigh, smart contract].
Cheng (US2020/0279257) [¶39, smart contract menu].
Green (US2020/0302433) [¶57, smart contract menu].
Gupta (US20210042851) [¶¶22, 50, Adobe sign, smart contract]. 
Ramadoss (US2020/0042989) [tokenize an asset, ¶105, e-signed document (Docusign), smart contract].  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497